DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment submitted on February 24, 2021, has been entered.  Claims 1 and 15 have been amended.  Therefore, the pending claims are 1 – 20 are pending. Claims 9 – 14 are withdrawn from consideration as being drawn to a nonelected invention.
The 35 USC 102 rejection over Wong et al. (2016/0320037) to claims 15 – 20 are withdrawn since Wong et al. fails to teach that the insulative region is located at the location where the knitted surface feature includes an opening.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 and 15 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The float segment in claim 1 is not enabled because it is unclear how to make the float structure? ”. First, it is noted that the applicant provides no specific examples of a knit pattern wherein the two conductive yarns overlap and are insulated from each other at that point. The disclosure states is that the insulating feature is a shown as a “float” segment of the fabric that is knit into the fabric allowing the second conductive thread to overlap the first conductive thread (Specification, paragraph 21). Further, the disclosure states that the insulating feature includes a “float” region that extends underneath at the location without being knit into the rest of the structure or in other examples a float layer may be formed using double knit techniques (Specification paragraph 22). The disclosure is vague as to what qualifies as a “float” structure. 
	Within the knit art, float stitches are known to be a held loop, where a loop is not formed, but the yarn passes but the yarn passes through a column of loops without forming a loop. This stitch structure by itself would not create a separation from yarns that are overlapping in a specific region. Further, in the applicant’s Figure 5B, the insulating region shown as 514 suggests that the knit fabric bumps out of plain to create a raised region that allows the second conductive yarn pass by untouched. A float stitch in a knit fabric would not by itself form a raised or three-dimensional region as suggested by the picture. And without specifically inserting some insulating material, such as a non-conductive yarn, between the two conductive yarns, the three-dimensional structure would not permanently prevent the conductive yarns from contacting each other. Also, the applicant uses the term float in quotation marks in the disclosure. Is this because the applicant intends the term to mean something other than the traditional float stitch know in the knit arts? While the applicant is free to be his own lexicographer, the applicant must clearly define the terms so that it is understood that the term has a special definition when used by the applicant. The applicant has failed to provide any such explanation within the specification. Thus, the use of the quotations around float makes it unclear if this term is given a traditional meaning or a non-traditional meaning. Thus, it is unclear does the float segment require float stitches within the float segment? Or, is the fabric a three-dimensional that the knit structure forms to create an insulating region, so that it is the structure of the knit fabric that keeps the yarns apart? Or is a non-conductive material placed between the conductive yarns to keep them from coming into contact. Or could the float segment be produce by a separate material being added to the yarns at the overlap region to prevent them from being able to come into contact? The applicant provides very little discussion or guidance into the specific nature of the float segment to understand how to produce the float segment in a knit fabric? Claims 2 – 8 are rejected due to their dependency on claim 1.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how to make a knitted fabric with both a float segment and an opening at the conductive junction recited in claim 15. As set forth above, the general term “float” segment is not enabled since it is unclear if the applicant is intending the term to be limited specifically to stitches formed from a float stitch or when a part of the knit fabric floats, or passes over the second conductive yarn without connecting with the second conductive yarn. With regard to claim 15, the claim also requires that float segment is formed at the location that defines an opening at the conductive junction. The conductive junction is recited as being the region where an electronic component is placed to form a circuit with the first and second conductive yarns. However, the float segment is disclosed in the specification as being an insulative feature between the first and second conductive yarns that prevent them from contacting. Thus, it is unclear how the fabric is produced with a float segment that prevents the yarns from contacting at the same conductive junction where the yarns are designed to form an electric circuit by adding an electronic component. It is also not clear how the knit fabric includes a surface texture feature that includes both the float segment and the opening over the gap at the same region. The disclosure provides no teachings or examples that discuss how these two features are combined together. Further, it is not clear that one of ordinary skill in the art would understand the specific structure of a float segment, is it made from float stitches or three-dimensional region in the knit structure that forms a separation between the two conductive yarns. Thus, the knitted surface feature having both an opening and a float segment are not sufficiently enabled by the disclosure. Claims 16 – 20 are rejected due to their dependency on claim 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 and 15 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “float segment” in claim 1 is indefinite. It is unclear from the disclosure what structural features are required in the “float segment”.  The disclosure states is that the insulating feature is a shown as a “float” segment of the fabric that is knit into the fabric allowing the second conductive thread to overlap the first conductive thread (Specification, paragraph 21). Further, the disclosure states that the insulating feature includes a “float” region that extends underneath at the location without being knit into the rest of the structure or in other examples a float layer may be formed using double knit techniques (Specification paragraph 22). The disclosure is vague as to what qualifies as a “float” structure. 
	As set forth above the float stitch has a known structure in the art of knitting. However, it is unclear if the applicant intends that term to as intended in the knitting art or to impart a different scope to the claims. Thus, it is unclear if the term “float segment” requires float stitches within the float segment? Or does the term require a non-conductive yarns placed between the conductive yarns to keep them from coming into contact? Or, would a three-dimensional structure that bends the conductive yarns to keep them away from each other a float segment? And does the insulating feature in the float segment need to be a separate yarn or could it be a material which is added to the yarn be sufficient? Or would a coating added at the crossover location be sufficient? Additionally, it is noted that the claim as written does not require that the first conductive yarn and the second conductive yarn are in the same fabric layer and so the layers could be knitted individually so that when the layers overlap any insulating material could be in between the two layers.
	For purposes of examination, it is noted that limitation “a knit insulating feature comprising a float segment in the textile article” requires a knit structure wherein the two conductive yarns are knit into one or more layers and include an insulating feature of some sort that separates the first and second conducting yarns. The “float” is considered to read on any structure wherein the first conductive yarn is separated from the second conductive yarn by an insulating material, such that the first conductive yarn floats over the second conductive yarn without contacting the other conductive yarn. Claims 2 – 8 are rejected due to their dependence on claim 1.
The “knitted surface feature comprising a float segment formed at a location that defined an opening over the gap” in claim 15 is indefinite. Claim 15 recites a knitted structure that comprises a conductive junction, made from a plurality of conductive threads and a corresponding gap. The claim further recites that an electronic component connects the gap and forms a circuit with the first conductive yarn and the second conductive yarn. The claim now further recites at this location, the conductive junction with a gap that will be spanned by an electronic component the knitted article has a float segment and an opening. It is not clear how the knitted textile article includes an opening over the gap and a float segment over the gap. The disclosure suggests that the float segment is formed where the conductive threads overlap to insulate the threads and prevent them from coming into contact. Are the claimed conductive junctions the same as the areas where the threads overlap or are the conductive junctions the regions wherein an additional component is placed to bridge a gap between the first and second conductive yarns? The region where the knit fabric includes an opening are the regions which include an electronic component to form a connection between the first and second conductive threads. It is unclear how the applicant is claiming that both the opening and insulative float segment are located in the same region of the fabric. Further, it is unclear how a fabric can include an opening, an area absent yarns or other material, and a float segment, a portion of the material formed by an insulative material to create a separation between the first and second conductive yarns (specification, paragraphs 21 and 21). Claims 16 – 20 rejected due to their dependency on claim 15. It is unclear how the fabric can include both an opening and an insulative features at the same location. Thus, the claims are not further examined on the merits.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The features of claim 3 were added to claim1 so that claim 3 no longer adds any additional structural features to the product of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation in claim 17 that the insulating feature is at the location where the first and second threads cross contradict the limitation in claim 15 that the float segment is at the opening over the gap between the first and second conductive threads, since the float segment in disclosed as the insulative feature in the specification (specification, paragraphs 21 and 22).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 – 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (2016/0320037).
	Wong et al. discloses an electronic fabric including a first fabric layer, a second fabric layer, and a plurality of electronic devices (abstract). The first layer includes that first conductive wire and the second fabric layer includes the second conductive wire as well as an aperture formed in the second fabric layer (abstract). The aperture is shown as being over the first conductive wire and the space between the first layer and the second layer (Figure 1). This is considered to be equivalent to a gap between the first and second conductive wire.  Further, an electronic device, with a first terminal and a second terminal is used to connect the first conductive wire to the second conductive wire by coupling the second terminal to the second conductive wire and the first terminal to the first conductive wire (abstract). Wong et al. teaches that the fabric can be made by known techniques including knitting (paragraph 25). Further, the insulative features between the two knit conductive yarns is consider to meet the features of claim 1 since the insulative material (paragraph 21) added between the layers creates a float segment which separates to two knit conductive yarns. Thus, claims 1 and 3 are anticipated. Further, as shown in Figure 1, the fabric can include multiple first and second conductive wires with multiple electronic devices connecting the wires together (Figure 1). Thus, claim 7 is anticipated.
	In addition, Wong et al. teaches that the electronic device can be LEDs or other devices such as sensors, transceivers, antennae, etc. (paragraph 24). Thus, claims 4, and 5 are anticipated.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. in view of Van Bruggen et al. (2008/0196783).
	The features of Wong et al. have been set forth above. While Wong et al. discloses that conductive wires are used in the fabric, Wong et al. fails to teach what is used to make the conductive yarns. Van Bruggen et al. is drawn to fabrics made with conductive yarns (abstract). Van Bruggen et al. discloses that the electrically conductive yarns can be chosen from copper, stainless steel or silver plated polyamides (paragraph 40). Further, Van Bruggen et al. discloses that the conductive material must be on the outside of the yarn (paragraph 39), hence the yarns would be uncoated. Thus, it would have been obvious to one having ordinary skill in the art to use metal fibers as the conductive yarns, as taught by Van Bruggen et al., in the fabric of Wong et al. since Van Bruggen et al. discloses that the metal yarns can be incorporated into a fabric product. Thus, claim 6 is rejected.
Claims 2 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. in view of McMurray et al. (7,707,857).
	The features of Wong et al. have been set forth above. Wong et al. discloses that the fabric can be produced using knit fabrics and that the apertures can be formed in the fabric (paragraphs 22 and 24). However, Wong et al. fails to teach specific knit structures used to make the knit fabric. McMurray is drawn to knit fabrics (abstract). McMurray et al. teaches a double faced weft-knit textile (abstract). Further, the fabric includes a plurality of openings (abstract). Additionally, McMurray et al. teaches that the openings in the fabric are pointelle openings. These openings are formed into the fabric during production (column 8, lines 5 – 30). Thus, one  of ordinary skill in the art would be able to choose from known double fabric structures into which openings can be added to choose a weft-knit fabric with pointelle openings, as taught by McMurray et al., in the fabric of Wong et al. since Wong et al. suggests that known knit fabrics which can include openings produced in them would be desired in the fabric. Thus, claims 2 and 8 are rejected.
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive. The applicant argues that Wong fails to teach the claimed limitations related to the float segment since Wong teaches using an additional layer of insulation material in the fabric to form the insulative features, while the applicant’s insulative feature is knit into the fabric itself as a float segment (Response, pages 7 – 9). However, as set forth above, the term “float segment” by itself does not require a specific knit structure. The specification discusses the “float segment” in more general terms and does not require that the “float segment” has a specific knit pattern or knit structure produced at the float segment. Further, claim 1 recites that the article includes a first and second conductive yarn, a surface feature comprising an opening, an electronic component, and a knit insulating feature comprising a float segment within the textile. While the float segment is located at the cross over of the first and second conductive it is not clear what shape or structure the insulative float segment takes. In fact the claim is generic and does not positively recite that the first and second conductive thread are part of the same layer of the knit fabric and not two different knit layers combined together as taught by Wong. Further, as set forth above the term “float segment” is not required to be a specific knit pattern or structure. It is more generally disclosed in the specification as a feature which insulates between the two conductive yarns. Further, the insulative material is not defined within the claim or the specification as being another set of insulating yarns which are knit within the fabric. Thus, the applicant’s arguments that the claims distinguish over Wong since the applicant’s invention includes the insulating feature knit into the fabric itself as a float segment, are not considered to be commensurate with the scope of the claims since the claims do not positively require the insulating feature is a yarn structure that is knit within the fabric. Thus, the rejections over Wong are maintained.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the teachings of Van Bruggen et al. (2008/0196783) are relevant to the pending application since Van Bruggen et al., discloses that the conductive yarn within the multi-layer fabric can be separated from each other by controlling the pattern of the fabric and the conductive yarns do not need to include an insulating coating on the yarn (Abstract and Figures 1 -3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
May 24, 2021




/JENNA L JOHNSON/Primary Examiner, Art Unit 1789